Exhibit 10.78

EMPLOYMENT AGREEMENT

﻿

﻿

THIS AGREEMENT is made and entered into as of October 29, 2018, by and between
Micron Solutions, Inc. (“Micron”), with its principal place of business located
in Fitchburg, Massachusetts, and William Laursen (“Employee”), who resides at 13
Peninsula Road Harvard, Massachusetts.  Micron and Employee are collectively
referred to herein as the “Parties.”

﻿

WHEREAS, Micron desires to retain the services of Employee as President and
Chief Executive Officer of Micron, and Employee desires to be employed by Micron
in such capacity, all upon the terms and subject to the conditions set forth in
this Agreement.

﻿

NOW, THEREFORE, in consideration of the recitals and the mutual covenants and
undertakings herein, each party agrees as follows:

﻿

1.    Employment and Duties.  Micron hereby agrees to employ Employee, and
Employee hereby accepts employment, as President and Chief Executive Officer of
Micron, upon the terms and conditions hereinafter set forth, both Parties
expressly revoking any and all prior employment agreements between
them.  Employee’s employment by Micron shall commence on November 29, 2018 (the
“Start Date”).  In his capacity as President and Chief Executive Officer,
Employee, to the best of his abilities, shall be responsible for performing the
duties commensurate with his position.  Employee shall report to Micron’s Board
of Directors (the “Board”), and Employee agrees to perform such duties as the
Board may assign to him.

﻿

Employee agrees that he is an employee-at-will, and, as such, his employment and
compensation can be terminated, with or without cause, and with or without
notice, at any time, at the option of either Employee or Micron.  Employee
agrees that, if his employment ceases for any reason while he is a member of the
Board, then he shall submit to the Board his written resignation from the Board
within forty-eight (48) hours after his last day of employment.

﻿

If Employee dies or becomes totally disabled during the term of this Agreement,
Employee’s employment and salary shall terminate at the end of the month during
which death or total disability occurs, and no other compensation or benefits
shall be paid to Employee.  For the purposes of this Agreement, Employee shall
be deemed to be “totally disabled” if he has been unable to perform his duties
by reason of medical condition for 90 days in any 365-day period, all as
determined in good faith by Micron’s Board.

﻿

2.    Exclusive Services.  Employee agrees that he will, during the employment
term, devote his entire working time, attention and best efforts to the
performance of the duties as aforesaid and to the business and interests of
Micron, and he shall perform such duties as may be assigned to him ably,
faithfully and diligently.  Employee shall not at any time or in any manner,
either directly or indirectly, be involved in any other occupation while he is
employed by Micron unless agreed to specifically by the Board.  During
Employee’s employment, he shall not serve on more than three (3) boards of
directors of entities other than Micron’s Board without the written permission
of the Chairperson of the Board.  Employee hereby represents and warrants that
he is not now subject to any agreement which is or would be inconsistent or in
conflict with his obligations under this Agreement.





--------------------------------------------------------------------------------

 



3.    Compensation.

﻿

(a)    Base Salary.  As compensation for the services to be rendered by Employee
under this Agreement, Micron agrees to pay, and Employee agrees to accept a base
salary at the annualized rate of $280,000.  Employee’s base salary will be
reviewed by the Board on an annual basis and may be increased from time to time
in the sole discretion of the Board; provided, however, that Employee, if a
Director, will not be entitled to vote on such matter.  Employee’s salary shall
be payable in accordance with Micron’s regular payroll practices, subject to
withholding and other applicable taxes. 

﻿

(b)    Performance Bonus.  Employee shall be eligible to receive compensation
under Micron’s Executive Incentive Plan; provided, however, that he shall not be
entitled to receive any performance bonus for 2018.  The specific goals criteria
and target for earning such compensation will be mutually agreed upon by the
Parties within the context of the Executive Incentive Plan.   If Employee meets
the plan target, then he will be eligible to receive a cash bonus in a gross
amount equal to 35% of his base salary; if he achieves 125% or more of the plan
target, then he will be eligible to receive a bonus in a gross amount equal to
50% of his base salary; and, if he achieves 75% or less of the plan target, then
he shall not be eligible to receive any bonus.  The Executive Incentive Plan
includes a Long Term Incentive Plan (LTIP) to award executives for achievement
of Micron’s strategic objectives that lead to maximization of shareholder
value.  LTIP awards shall be 100% in the form of stock-based compensation as
stock grants (“grants”) stock options (“options”), Restricted Stock Units (RSUs)
at the discretion of Micron, or other forms of stock based compensation in
accordance with Micron’s 2010 Equity Incentive Plan or any successor plan (the
“Plan”).

﻿

(c)    Signing Bonus.  Employee shall receive a one-time signing bonus in the
form of an incentive stock option to purchase 100,000 shares of Micron common
stock at an exercise price per share equal to the fair market value per share on
the date of grant (the “Option”).  The Option will be subject to the terms of
the Plan.  Except as otherwise provided in the Plan, the Option shall vest over
a four-year period, vesting as to 25% of the shares underlying the Option on the
first anniversary of the Start Date and each anniversary date thereafter until
fully vested, provided that in the event Employee is involuntarily terminated
without Cause (as defined below) prior to the fourth anniversary date,
Employee’s unvested options shall accelerate as to 6.25% per calendar quarter of
the shares underlying the Option, as of the last day of each calendar quarter in
which Employee performed his services to Micron. The Option shall expire ten
(10) years from the date of grant and will fully vest upon a “Change in Control”
(as defined in Section 8(b) below).  The Parties acknowledge that if and to the
extent the options that vest in a year exceed the ISO limit under the Internal
Revenue Code (the “Code”), the options will be nonqualified stock options. 
Provided that Employee has signed this Agreement by October 25, 2018, Employee
shall receive a one-time cash bonus in the gross amount of $10,000 to be paid
after the Start Date and before December 31, 2018. 

﻿

All of Employee’s compensation is subject to deductions for regular payroll
taxes and withholding, as required by State and Federal law, as well as other
deductions that Employee authorizes.

﻿

(d)    Fringe Benefits.  Employee also shall be entitled to the following
benefits in each year of this Agreement:





--------------------------------------------------------------------------------

 



(i)    Employee shall be eligible to participate in Micron’s various benefit
plans (including health, dental, life, disability and retirement) on the same
basis as Micron’s other employees; and

﻿

(ii)    Employee shall be eligible to receive Micron’s various paid time off
benefits (including paid vacations and holidays) on the same basis as Micron’s
other employees; provided, however, that Employee shall be eligible to receive
five (5) weeks of paid vacation per calendar year.

﻿

4.    Confidentiality.  Employee is aware that Micron develops and utilizes, and
that he has had and will continue to have, access to valuable technical and
nontechnical trade secrets and confidential information including, but not
limited to, knowledge, information and materials about Micron’s trade secrets
(as “trade secret” is defined in M.G.L. Chapter 93L), mailing lists, methods of
operation, advertiser lists, advertisers, customer lists, customers or clients,
products, services, know-how, business plans and confidential information about
financial, marketing, pricing, compensation and other proprietary matters
relating to Micron which are not in the public domain (“Confidential
Information”), all of which constitutes a valuable part of the assets of Micron
which Micron seeks to protect.

﻿

Accordingly, Employee shall not at any time during or after the termination of
his employment by Micron for any reason, reveal, disclose or make known to any
person (other than as may be required by law or in the performance of his
duties), or use for his own or another’s account or benefit, any such
Confidential Information, whether or not developed, devised or otherwise created
in whole or in part by the efforts of Employee.

﻿

Employee represents and warrants that he has not revealed, disclosed or made
known to any person (other than as may be required by law or in the performance
of his duties), or used for his own or another’s account or benefit, any such
Confidential Information, whether or not developed, devised or otherwise created
in whole or in part by the efforts of Employee.

﻿

Upon cessation of Employee’s employment, no documents, records or other matter
or information belonging to Micron, whether prepared by Employee or otherwise,
and relating in any way to the business of Micron, shall be taken or kept by
Employee without the written consent of Micron.

5.    Non-Solicitation and Non-Competition.  Employee acknowledges that, in the
course of his employment by Micron, he will have access to Micron’s Confidential
Information, and he will be intimately and directly involved in developing and
maintaining Micron’s goodwill and serving Micron’s customers and prospective
customers.  Accordingly, Employee agrees as follows:

(a)    Non-Solicitation.  During his employment by Micron and for a period
of  (x) one (1) year for subsection (i) below and (y) two (2) years for
subsection (ii) below, after such employment has ceased for any reason, Employee
shall not, without the prior written consent of Micron:

(i)    directly or indirectly solicit or accept any business substantially
similar to that done by Micron from any person, company, firm or organization,
or any affiliate of the foregoing, which is or was a customer or Active Prospect
of Micron during the two (2) year period prior to the end of Employee’s
employment at Micron,  for or on account of any individual, business enterprise,
firm, partnership, association or corporation other than Micron; or





--------------------------------------------------------------------------------

 



(ii)    directly or indirectly solicit the employment of, entice away, or in any
other manner persuade or attempt to persuade any person employed by Micron to
leave such employment.

﻿

For the purposes of this Agreement, “Active Prospect” means an entity with which
Micron has engaged in substantial discussions regarding the possibility of doing
business with Micron during the 12-month period prior to Employee’s separation
from employment.

﻿

(b)    Non-Competition.  During Employee’s employment by Micron and for a period
of one (1) year after Employee has ceased to be employed by Micron (the
“Non-Compete Period”) if he is terminated for Cause (as defined in Section 8(a)
below), Employee shall not, without the prior written consent of Micron,
directly or indirectly, alone or as a consultant, partner, officer, director,
employee, joint venturer, lender or stockholder of any entity:

﻿

(i)    provide the specific type of services that Employee provides to Micron in
the last two (2) years of his employment (collectively, the “Services”) to or on
behalf of any business that is in competition with Micron and is located within
the geographic area(s) in which Employee, during any time within the last two
(2) years of his employment, provided services or had a material presence or
influence (the “Restricted Area”); or

﻿

(ii)    own, control, or manage any business or activity that is in competition
with Micron in the provision of the Services in the Restricted Area, provided,
however, that the record or beneficial ownership of five (5) percent or less of
the outstanding publicly traded capital stock of any entity shall not be deemed,
in and of itself, to be in violation of this Section.

﻿

6.    Innovations.

﻿

(a)    Employee hereby assigns, transfers and conveys to Micron and its
successors and assigns the entire right, title, and interest in any and all
inventions, processes, procedures, systems, discoveries, designs,
configurations, technology, works of authorship, trade secrets and improvements
(whether or not they are made, conceived or reduced to practice during working
hours or using any of Micron’s data or facilities) (collectively, “Innovations”)
which Employee makes, authors, conceives, reduces to practice or otherwise
acquires during any period of his employment by Micron (either solely or jointly
with others), and which are related to Micron’s present or planned business,
Micron’s services or products, and any and all patents, copyrights, trademarks,
trade names and applications therefor, in the United States and elsewhere,
relating thereto.  The Innovations shall be the sole property of Micron and
shall at all times be held by Employee in a fiduciary capacity for the sole
benefit of Micron.

(b)    All such Innovations that consist of works of authorship capable of
protection under copyright laws shall be prepared by Employee as works made for
hire, with the understanding that Micron shall own all of the exclusive rights
to such works of authorship under the United States copyright law and all
international copyright conventions and foreign laws.  The foregoing
notwithstanding, to the extent that any such Innovations is not deemed a work
made for hire, Employee hereby assigns to Micron the entire right, title, and
interest in such Innovations and any and all patents, copyrights, trademarks,
trade names and applications therefor, in the United States and elsewhere,
relating thereto.





--------------------------------------------------------------------------------

 



(c)    Employee shall maintain adequate and current written records of all such
Innovations, which shall be available to and remain the sole property of Micron
at all times.  Employee shall promptly disclose to Micron the details of any and
all such Innovations and shall provide Micron with all information relative
thereto.  Employee, without further compensation, shall fully cooperate with and
assist Micron in obtaining and enforcing for its own benefit patents and
copyright registrations on and in respect of such Innovations in all countries
in all ways that Micron may request, to secure and enjoy the full benefits and
advantages of such Innovations, including executing any and all documents that
Micron deems necessary to obtain, maintain, and/or enforce its rights in such
Innovations and providing any testimony required to obtain, maintain, and/or
enforce such Innovations.  Employee agrees, for himself, and his heirs, legal
representatives and assigns, without further compensation, to execute further
assignments and other lawful documents as Micron may reasonably request to
effectuate fully this assignment. Employee understands that his obligations
under this section shall continue after the termination of his employment by
Micron.

﻿

7.    Injunctive Relief.  Employee acknowledges that the restrictions contained
in Sections 4, 5, and 6 above, in view of the nature of the business in which
Micron is engaged, are reasonable and necessary to protect the legitimate
interests of Micron.  Employee understands that the remedies at law for his
violation of any of the covenants or provisions of Sections 4, 5, or 6 may be
inadequate, that such violations may cause irreparable injury within a short
period of time, and that Micron shall be entitled to seek preliminary injunctive
relief and other injunctive relief against such violation.  Such injunctive
relief shall be in addition to, and in no way in limitation of, any and all
other remedies Micron shall have in law and equity for the enforcement of those
covenants and provisions.  Employee’s obligations under Sections 4, 5, and 6 of
this Agreement shall survive the termination of this Agreement and Employee’s
employment hereunder. 

﻿

8.    Severance Benefits.   

(a)    Termination Without Cause Severance Benefits.  As set forth in Section 1
above, Employee’s employment by Micron is on an at-will basis.  However, in the
event that Employee’s employment is involuntarily terminated without Cause (as
defined below) and for reasons unrelated to Employee’s death or disability, and
provided that Employee executes and does not revoke the separation agreement
described in Section 8(c) and attached hereto as Exhibit A (the “Separation
Agreement”), then (i) Micron will pay Employee severance in an amount which is
equivalent to his weekly salary (at the rate then in effect) for fifty-two (52)
weeks, and (ii) if Employee is a participant in Micron’s group health plan and
he elects continuation of coverage either under COBRA or an Exchange under the
Affordable Care Act, Micron will reimburse him in an amount equal to Micron’s
share of his prior health and dental insurance premium payment covering the
first twenty-six (26) weeks of the severance period.  Additionally, if Employee
executes and does not revoke the Separation Agreement, then he will receive any
pro rata bonus if earned and accrued during any plan year in which Employee is
employed for more than six (6) months.





--------------------------------------------------------------------------------

 



For the purposes of this Section 8(a), “Cause” means (i) willful and deliberate
misconduct by Employee, such as dishonesty, misappropriation of assets,
insubordination or refusal to follow reasonable and lawful directives and other
misconduct of comparable magnitude and kind; (ii) willful neglect of duty or
other material breach of this Agreement by Employee; (iii) commission of any act
of fraud involving Micron, involvement in any material conflict of interest or
self-dealing involving Micron, or conviction of a felony or any offenses
involving moral turpitude or any criminal offense involving Micron; (iv) any
misconduct by Employee which has a material adverse effect on the business
activities, financial condition, affairs or reputation of Micron; (v) material
violation of any of Micron’s material policies or (vi) Employee’s failure or
refusal to perform a substantial or important portion of his duties under this
Agreement (for a reason other than illness or incapacity), which failure or
refusal continues for thirty (30) days after Micron’s written notice to
Employee, which notice reasonably informs him of such failure or refusal, and he
fails to cure such failure within such 30-day period (the determination as to
whether the Employee has cured such failure will be determined by Micron’s Board
in its sole discretion). 

(b)    Change-in-Control Severance Benefits.  In the event that Employee’s
employment involuntarily terminates upon or within eighteen (18) months after
Micron’s “Change in Control” (as defined below), or if Employee resigns from his
employment for “Good Reason” (as defined below) upon or within eighteen (18)
months after a Change in Control, and provided that Employee executes and does
not revoke the Separation Agreement, Employee will be paid severance in an
amount which is equivalent to his regular bi-weekly salary (at the rate then in
effect) for a period of eighteen (18) months.  If  Employee’s employment
involuntarily terminates upon a Change in Control which occurs during any plan
year in which he is employed for more than six (6) months, and if Employee
executes and does not revoke the Separation Agreement, then he will receive any
pro rata bonus he has earned and accrued during such plan year.

﻿

For the purposes of this provision, a “Change in Control” is defined as (i) a
merger or consolidation of Micron, or an acquisition of Micron stock by a
person, as a result of which the stockholders of Micron immediately prior to
such transaction would own, in the aggregate, less than 50% of the total
combined voting power of all classes of capital stock of the surviving entity
normally entitled to vote for the election of directors of the surviving entity,
and is a change of ownership under Treasury Regulations Section
1.409A-3(i)(5)(v) or a change in effective control of Micron under Treasury
Regulation Section 1.409A-3(i)(5)(vi) or (ii) the sale of a substantial portion
of Micron’s assets, as defined under Treasury Regulation Section
1.409A-3(i)(5)(vii), in one transaction or in a series of related transactions. 

﻿

For the purposes of this provision, “Good Reason” shall exist upon an
involuntary (i) material reduction in Employee’s duties and responsibilities as
President and Chief Executive Officer; (ii) reassignment of Employee to a place
of business which is more than 50 miles from Micron’s headquarters as of the
Start Date; (iii) reduction in Employee’s base salary, or (iv) material breach
of this Agreement by Micron.  Employee must provide written notice of
termination for Good Reason to Micron within thirty (30) days after the event
constituting Good Reason.  Micron shall have a period of thirty (30) days in
which it may correct the act or failure to act that constitutes the grounds for
Good Reason as set forth in Employee’s notice of termination.  If Micron does
not correct the act or failure to act, Employee’s employment will terminate for
Good Reason on the first business day following thirty (30) -day cure period.  





--------------------------------------------------------------------------------

 



(c)    Separation Agreement.  Micron’s obligation to provide Employee with the
severance payments and benefits described above shall be subject to, and
conditioned upon, Employee’s executing and not revoking the Separation
Agreement.  Any negotiations and/or revisions made or to be made to the
Separation Agreement to be executed after Employee’s separation shall not affect
or extend the 21-day period under the Older Workers Benefit Protection Act
(OWBPA), whether such revisions are material or immaterial.  Further, any
severance payments and benefits owed to Employee hereunder will begin to be paid
within sixty (60) days after Employee’s separation from service; provided,
however, that if the period during which Employee has discretion to execute or
revoke the Separation Agreement straddles two (2) calendar years, then payments
will commence in the second of such years regardless of which year Employee
actually signs and delivers the executed Separation Agreement, if required by
Section 409A.

(d)    Section 409A.  Notwithstanding any provision of this Agreement to the
contrary, this Agreement is intended to be exempt from or to comply with the
requirements of Code Section 409A and the Treasury regulations and other
applicable guidance issued by the Treasury Department and/or the Internal
Revenue Service (collectively, “Section 409A”), and shall be interpreted and
administered consistent with such intent.  Micron shall have no obligation to
Employee in the event of any failure of any payment or permitted deferral under
the Agreement or any plan or agreement described in the Agreement to comply with
Section 409A.  To the extent required for compliance with the requirements of
Section 409A, references in the Agreement to a termination of employment shall
mean a “separation from service” as defined by Section 409A.  If an amount is to
be paid under this Agreement in two or more installments, each installment shall
be treated as a separate payment for purposes of Section 409A.

If Employee is deemed a “specified employee” for 409A purposes, all severance
payments set forth herein to the extent such payments constitute non-qualified
deferred compensation subject to Section 409A and required to be delayed
pursuant to Section 409A(a)(2)(B)(i) of the Code (after taking into account any
exclusions applicable to such payment under Section 409A), shall be delayed for
a period of six (6) months following separation from service, or if earlier upon
the date of Employee’s death.  In such case, Employee shall receive a catch-up
single lump-sum cash payment equivalent to the amounts that would otherwise have
been paid to Employee (in the absence of the delay) during the initial six-month
period following separation from service, after which time any remaining monthly
severance payment shall resume until all severance has been paid in full.  Such
payments shall be paid in accordance with Micron’s payroll practice then in
effect.        

﻿

9.    Mediation/Arbitration of Disputes.   In the event of a dispute between the
Parties, Employee and Micron agree to work cooperatively to resolve the dispute
amicably at appropriate, mutually determined management levels.  In the event
that a resolution at such management levels does not occur, either party may
submit the dispute to mediation.  Both Parties shall agree on one mediator and
participate in said mediation in good faith.  If the matter has not been
resolved pursuant to mediation within sixty (60) days of the commencement of
such procedure, which may be extended by mutual agreement of the Parties, the
dispute shall be settled by final and binding arbitration in Worcester,
Massachusetts in accordance with the rules then prevailing of the American
Arbitration Association.  Judgment upon the award rendered by the arbitrators
may be entered in any court of competent jurisdiction, and each party shall bear
his or its own costs, including attorneys’ fees.  Notwithstanding the foregoing,
any dispute relating Employee’s obligations pursuant to Sections 4, 5, or 6
above, and/or any of his obligations under the Separation Agreement, shall not
be subject to the mediation/arbitration provisions set forth in this Section.





--------------------------------------------------------------------------------

 



10.    Indemnification.    Employee shall be indemnified by Micron, and Micron
shall pay Employee’s related expenses as and when incurred, to the fullest
extent permitted by applicable law and Micron’s articles of incorporation and
bylaws, in the event Employee is made, or threatened to be made, a party to any
legal action or proceeding, whether civil or criminal, including any
governmental or regulatory proceedings or investigations, by reason of the fact
that Employee is or was a director or officer of Micron or its
affiliates.  During Employee’s employment with Micron and its affiliates and
after termination of employment for any reason, Micron shall cover Employee
under Micron’s directors and officers insurance policy applicable to other
officers and directors according to the terms of such policy.

﻿

11.    Agreement Binding Upon Successors.  This Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective successors,
assigns, personal representatives, heirs, legatees and beneficiaries, provided,
however, that Employee may not delegate his duties and obligations hereunder to
any other person, and further provided that no assignment of this Agreement by
Micron shall relieve Micron of any of its obligations under the terms of this
Agreement.

﻿

12.    Waiver of Breach.  The waiver of either party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either Micron or Employee.  The failure to enforce any
provision(s) of this Agreement shall not be construed as a waiver of such
provision(s).

﻿

13.    Severability.  It is the desire and intent of the Parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  Each provision of this Agreement or part thereof shall be
severable.  If for any reason any provision or part thereof of this Agreement is
finally determined to be invalid and contrary to, or in conflict with any
existing or future law or regulation of a court or agency having valid
jurisdiction, such determination shall not impair the operation or affect the
remaining provisions of this Agreement, and such remaining provisions will
continue to be given full force and effect and bind each party.

﻿

14.    Notices.  Any notices or other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given if delivered personally, or sent by registered or certified mail,
return receipt requested, postage prepaid, to the address listed below for the
Parties, or to such other address as any party may hereafter direct in writing
to the other party.

﻿

﻿

To Micron:

To Employee:

           

Chairman of the Board

William Laursen

﻿

Micron Solutions, Inc.

13 Peninsula Road

﻿

25 Sawyer Passway

Harvard, MA 01451

﻿

Fitchburg, MA 01420

 

﻿





--------------------------------------------------------------------------------

 



15.    NOTICE REGARDING IMMUNITY FROM LIABILITY FOR CONFIDENTIAL DISCLOSURE OF A
TRADE SECRET TO THE GOVERNMENT OR IN A COURT FILING.    An individual shall not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (a) is made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (a) files any document containing the trade secret under seal; and
(b) does not disclose the trade secret, except pursuant to court order.

﻿

16.    Reports to Government Entities.  Nothing in this Agreement shall prohibit
or restrict Employee from initiating communications directly with, or responding
to any inquiry from, providing testimony before, providing confidential
information to, reporting possible violations of law or regulation to, or from
filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the Equal
Employment Opportunity Commission, the Department of Labor, the National Labor
Relations Board, the Department of Justice, the Securities and Exchange
Commission, the Congress, any agency Inspector or any other federal, state or
local regulatory authority (collectively, the “Regulators”), or from making
other disclosures that are protected under the whistleblower provisions of state
or federal law or regulation.  Employee does not need the prior authorization of
Micron to engage in conduct protected by this paragraph, and Employee does not
need to notify Micron that Employee has engaged in such conduct. 

﻿

17.    Entire Agreement; Amendment.  This Agreement contains the entire
agreement of the Parties and supersedes any and all prior agreements between the
Parties.  It may not be changed orally but only by an agreement in writing
signed by both Parties hereto.

﻿

18.    Governing Law.  This Agreement is made in, and shall be governed by, the
laws of the Commonwealth of Massachusetts without reference to its conflict of
laws provisions.

﻿

19.    Acknowledgment.  Employee acknowledges that he has read and fully
understands the terms of this Agreement; this Agreement was made available to
Employee at the time that Micron’s offer of employment was made to Employee or
ten (10) business days prior to the commencement of such employment, whichever
is the earliest to occur, and that Employee has been advised that he has the
right to consult legal counsel prior to signing this Agreement.

﻿

[Signature page below]





--------------------------------------------------------------------------------

 



﻿

IN WITNESS WHEREOF, the Parties hereto, individually or by their duly authorized
representatives, have executed and delivered this Agreement to be effective as
of the day and year first above written.

﻿

﻿

 

MICRON SOLUTIONS, INC.

﻿

 

 

 

﻿

 

 

 

﻿

 

By:

/s/ Mr. Jason R. Chambers

  Witness

 

 

/s/ Mr. Jason R. Chambers

﻿

 

 

Chairman of the Board

﻿

 

 

 

﻿

 

 

 

﻿

 

EMPLOYEE

﻿

 

 

 

﻿

 

 

 

﻿

 

/s/ Mr. William J. Laursen

  Witness

 

/s/ Mr. William J. Laursen

﻿

﻿



--------------------------------------------------------------------------------